internal_revenue_service department of the treasury index no 00-odashington dc contact person q felepnone wurnver in heterence to cg 20m prt g og br-125845-97 p i trust u i foundation dear this is in response to your letter dated date and prior correspondence submitted on behalf of x rulings are requested on the income and estate_tax consequences of qualified_retirement_plan to an inter_vivos charitable_remainder_unitrust a testamentary gift of an interest ina in which the information submitted states that on dl x executed trust trust is a charitable_remainder_unitrust crut the unitrust an irrevocable declaration of trust intended to qualify as under sec_664 of the internal_revenue_code will be funded upon x’s death income beneficiaries of the a percent unitrust_amount will terminate upon the earlier of the following dates the date of death of the last income_beneficiary or date which is exactly twenty years after the date of death of x will be distributed to foundation foundation is sec_501 c upon the termination of trust all of its remaining assets a tax-exempt_organization described in x's two children will be the x represents that a the trust b x is a participant in a qualified_retirement_plan described in sec_401 beneficiary of x's interest in the retirement_plan thus upon x’s death the proceeds of this plan will be paid ina lump sum to trust xx has designated trust as the -2- sec_61 provides that gross_income includes income_in_respect_of_a_decedent ird sec_691 provides that the items of gross_income in respect of a decedent that are not properly includible in respect of the taxable_period in which the decedent’s death occurs or a prior period shall be included in the gross_income for the taxable_year when received of the person who by reason of the death of the decedent acquires the right to receive the amount if the right to receive the amount is not acquired by the decedent's_estate from the decedent sec_7701 provides that the term person shall be construed to mean and include a_trust sec_1 a -1 b of the income_tax regulations provides that the term income_in_respect_of_a_decedent refers to those amounts to which a decedent was entitled as gross_income but that were not properly includible in computing the decedent’s taxable_income for the taxable_year ending with the date of death or for a previous taxable_year under the method_of_accounting employed by the decedent sec_402 provides that generally all distributions from a qualified_retirement_plan are fully taxable as ordinary_income to the recipient sec_691 provides that the right to receive an amount of income_in_respect_of_a_decedent shall be treated in the hands of the person who acquired such right by reason of the death of the decedent as person in the transaction in which the right to receive the income was originally derived includible in gross_income shall be considered in the hands of such person to have the character which it would have had in the hands of the decedent if the decedent had lived and received such amount it had been acquired by such in addition the amount if the information submitted indicates that the distributions from the qualified_plan to x would be ordinary_income to x if x received the payments directly therefore the distributions from the qualified_plan to trust will be ird the proceeds from x's qualified_retirement_plan because the ird is properly included in trust's gross_income it under sec_691 b_trust must include in gross_income is not included in the gross_income of x‘s estate therefore sec_691 a provides that a person who includes ird in gross_income is entitled to a deduction in that year of an amount equal to that portion of the federal estate_tax on the decedent’s estate that is attributable to the inclusion of the ird items in the estate sec_1_691_c_-1l a provides that the deduction described in sec_691 a is determined as follows ascertain the net value in the decedent's_estate of the items which are included under sec_691 in computing gross_income gross_estate on account of the items of gross_income in respect of the decedent over the deduction from the gross_estate for claims which represent the deductions and credit in respect of this is the excess of the value included in the a decedent ascertain the portion of the estate_tax attributable this to the inclusion in the gross_estate of such net value is the excess of the estate_tax over the estate_tax computed without including such net value in the gross_estate computing the estate_tax without including in the gross_estate the net value of the ird items any estate_tax deduction such as the marital_deduction that may be based upon the gross_estate shall be recomputed so as exclusion of such net value from the gross_estate to take into account the in the computation of the estate_tax on x’s estate includes sec_1 c -1 a provides that estate_tax a charitable deduction for the proceeds of the qualified_retirement_plan distributed to trust estate_tax_deductions shall also be recomputed based on the exclusion of the net value of ird items from the gross_estate therefore because the ird is excluded from the gross_estate the charitable deduction for the ird contributed to trust must also be excluded when recomputing the estate_tax when recomputing the sec_664 provides that notwithstanding any other provision of subchapter_j accordance with regulations prescribed by the secretary apply in the case of a charitable_remainder_annuity_trust anda charitable_remainder_unitrust the provisions of sec_664 in sec_664 provides that amounts distributed by a charitable_remainder_unitrust shall be considered as having the following characteristics in the hands of the beneficiary to whom is paid the unitrust_amount described in subsection d a first as amounts of income other than gains and amounts treated as gains from the sale_or_other_disposition of capital assets includible in gross_income to the extent of such income of the trust for the year and such undistributed_income of the trust for prior years second as a capital_gain to the extent of the capital_gain of the trust for the year and the undistributed_capital_gain of the trust for prior years third as other income to the extent of such income of the trust for the year and such undistributed_income of the trust for prior years and fourth as a distribution of trust corpus sec_1_664-1 i a provides that the order of unitrust distributions in the hands of the beneficiary is first ordinary_income to the extent of the sum of the trust’s ordinary_income for the taxable_year of the trust and its undistributed ordinary_income for prior years in the hands of trust and for purposes of sec_664 the proceeds from x‘s qualified_retirement_plan will be ird and will have the same character that it would have had in the hands of x had x lived and received such amounts sec_402 the qualified_retirement_plan proceeds would have been ordinary_income to x therefore provided that trust is a qualified charitable_remainder_unitrust the proceeds from the qualified_retirement_plan will be ird to trust and will be first tier ordinary_income as provided by sec_664 under sec_664 provides that a charitable_remainder_unitrust is exempt from tax unless it has unrelated_business_taxable_income within the meaning of sec_512 sec_691 b provides that ird is included in the by reason of the death of the gross_income of the person who decedent acquires the right to receive the amount c a provides that the person required to include ird in that person’s gross_income is entitled to a deduction for the amount of estate_tax attributable to that ird a provides that the term person includes a_trust section section x has asked how the deduction under sec_691 a is taken into consideration by trust and whether the deduction is made available to the income beneficiaries of trust as part of the first tier distributions under sec_664 upon receiving the proceeds from the qualified retirement sec_691 b requires trust to include the ird in its plan gross_income whether or not the trust is exempt from tax under sec_664 character of the ird is retained constitute ordinary_income for purposes of under sec_691 a_trust is entitled to a deduction for the estate further these amounts the ordinary_income under sec_691 sec_664 tax attributable to the ird therefore the ird that constitutes ordinary_income described in sec_664 amount of the ird net of the deduction provided in sec_691 a deduction on line of form_5227 the sec_691 a deduction is not directly made available to the income beneficiaries under sec_664 this deduction is reported as an other is the based on the information submitted and the representations made we conclude as follows pursuant to sec_4 of revproc_98_3 the internal_revenue_service has 1998_1_irb_100 generally discontinued issuing rulings concerning whether a charitable_remainder_trust that provides for unitrust payments for one or two measuring lives satisfies the requirements described in sec_664 pursuant to sec_4 of revproc_98_3 the internal_revenue_service has i r b generally discontinued issuing rulings concerning whether a transfer to a charitable_remainder_trust described in sec_664 that provides for annuity or unitrust payments fer one or two measuring lives qualifies for a charitable deduction under a sec_2055 when the proceeds from the qualified_retirement_plan are distributed to trust the proceeds will be included in the gross_income of trust under sec_691 b and will not be includible in the gross_income of x’s estate because the proceeds of the qualified retirement they will be includible in the gross_income of plan are ird trust for the taxable_year the distribution is received by trust as the designated_beneficiary of x's qualified_retirement_plan unitrust within the meaning of taxable on its income for that year unless for that year has unrelated_business_taxable_income within the meaning of sec_512 sec_664 trust will not be it provided trust is a charitable_remainder in computing the hypothetical estate_tax that is excluding the ird items described in sec_691 c estate must also exclude the charitable deduction resulting from the contribution of the qualified_retirement_plan amounts to trust the provided that trust is a charitable_remainder_unitrust within the meaning of the qualified_retirement_plan that are ird will be first tier income described in sec_664 sec_664 the amounts from the deduction provided by sec_691 a reduces the amount of ird that trust includes in its first tier ordinary_income therefore the amount of first tier ordinary_income from the ird is the net of the ird under sec_691 b less the deduction under sec_691 a the sec_691 a deduction is not directly made available to the income beneficiaries under sec_664 except as specifically set forth above we express no opinion concerning the federal tax consequences of the facts described above under any other provision of the code this ruling is directed only to the taxpayer who requested it used or cited as precedent sec_6110 provides that it may not be pursuant to the power_of_attorney on file in this office a copy of this letter will be sent to xx sincerely yours j wtateeces kfgsvr- j thomas hines senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
